Citation Nr: 1633841	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-29 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher rating than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967, including in Vietnam.

This case is before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A November 2012 Travel Board hearing was held before the undersigned.

Previously at the Board in February 2014, the Board granted the claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  A February 20, 2009 effective date for TDIU was later assigned.  The Board had further remanded the increased rating claim for PTSD for development.  An August 2014 Supplemental Statement of the Case (SSOC) 
continued denial of the claim, and the matter has now returned. 

The Board sent a May 2016 letter to the Veteran to clarify representation, indicating that nonresponse would default representation to the Disabled American Veterans (DAV).  He did not reply on the matter and DAV is the recognized representative.  

The documentation within the claims file, in addition to Veterans Benefit Management System (VBMS) and Virtual VA databases all have been reviewed. 


FINDING OF FACT

The Veteran's service-connected PTSD is indicated to cause occupational and social impairment with reduced reliability and productivity due to such symptoms, without a greater level of impairment.




CONCLUSION OF LAW

The criteria are not met for a rating higher than 50 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Duties to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;        and (3) that VA will obtain on his behalf. 

The Board finds compliance with the VCAA in this case, the duty to notify met by timely notice correspondence sent before RO rating decision adjudicating the claim.  The duty to assist was met through obtaining VA outpatient records and disability benefit records from the Social Security Administration (SSA), and arranging for VA Compensation and Pension examination.  The February 2014 Board remand directives have been accomplished.  There is no indication of further evidence or information to obtain.  A Board hearing was held, during which the Veteran received proper assistance with development of his claim.  Therefore, the claim  may be fairly adjudicated.  

Applicable Law, Regulations and Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.          38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating          will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The rating criteria for psychiatric disorders under a General Formula assigns a        50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating applies to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating applies to total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.           38 C.F.R. § 4.130.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others          of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.   

Factual Background

The Veteran filed a claim for increase received at the RO February 20, 2009.

Reviewing the evidence, examination by a VA neuropsychologist was conducted June 2009.  The Veteran reported having had nightmares 3 to 4 times per week in addition to primary insomnia with mid-cycle awakening.  He noted subsequent daytime fatigue as well.  He reported feeling down and acknowledged a low mood nearly every day for most of the day.  He further reported low levels of energy and diminished appetite.  The Veteran described himself as "going through the motions of day-to-day life" and derived little enjoyment from his hobbies and recreational activities.  He reported being socially isolated, avoidant and hypervigilant much of the time.  He reported that his third wife had died of cancer the previous year.            He stated that her grown children "came after him" for money and reported considerable stress in dealing with them on top of grieving the loss of his wife.            He reportedly had moved to Tennessee to be closer to his daughter.  He reported that his daughter was his primary support network at that time.  He described good relationships overall with his biological children.  He lived by himself and reported no real friends since moving to Tennessee.  He described feeling lonely and was socially isolated and avoidant.  He reported limited hobbies and recreational activities.  He stated that he used to enjoy NASCAR and computers, but now derived little pleasure from these activities.  Otherwise reported the Veteran was socially isolated, avoidant and hypervigilant.  He further indicated low levels of energy and diminished appetite.  He described significant sleep disturbance characterized by primary insomnia and mid-cycle awakening.  He noted subsequent daytime fatigue as well.  Frequent nightmares were reported (3 to 4 times per week).  

A mental status examination showed clean and neatly groomed appearance, appropriately dressed; psychomotor activity lethargic, fatigued; speech spontaneous, clear, coherent; attitude towards examiner cooperative, friendly, attentive; affect constricted and flat; mood anxious, depressed, dysphoric; thought process unremarkable; thought content unremarkable; no delusions; judgment present, understanding the outcome of behavior; intelligence average; and insight present, with having understood extent of symptoms.  The Veteran had sleep impairment characterized by primary insomnia and mid-cycle awakening.  There were no hallucinations.  There was not inappropriate behavior.  He interpreted proverbs appropriately.  There was not obsessive/ritualistic behavior.  He had panic attacks, reporting frequent anxiety, worry and rumination.  He was uncomfortable in crowds and would only go shopping late at night or early in the morning.  There were not present suicidal or homicidal thoughts.  Impulse control was good.  There were no episodes of violence.  There was ability to maintain minimum personal hygiene.  There were problems with activities of daily living including shopping, traveling, driving, other recreational activities.  The Veteran reported that his depression, anxiety and fatigue interfered with his successful completion of some activities of daily living (chronic health problems were also viewed as an impediment).  Memory function was normal.  The Veteran reported characteristic PTSD symptoms including avoiding intrusive recollections, recurrent distressing dreams, physiological reactivity, markedly diminished interest or participation in significant activities, restricted range of affect, sense of a foreshortened future, sleep difficulty, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response.  The Veteran reported that his symptoms had increased since his last evaluation in August 2004.  The Veteran was deemed competent and was managing his financial responsibilities without difficulties.  

The Veteran reported a work history in the sales industry over 25 years.  He had recently owned a small business, but had not worked since moving to Tennessee           in 2008.  Due to the combination of depression, anxiety, PTSD and social avoidance, the Veteran stated that it was difficult for him to interact with others and successfully engage in seeking gainful employment.  He listed his medical issues and fatigue as further impediments to employment.  The diagnosis given was PTSD, chronic; alcohol dependence in full remission.  According to the examiner,                     the Veteran's depression and anxiety were subsumed under his PTSD and were not independent diagnoses.  The depression appeared to be worse due to recent life circumstances.  He reported heavy alcohol consumption in Vietnam and described himself previously as an alcoholic but had been sober since shortly after leaving the military.  The examiner assigned a Global Assessment of Functioning (GAF) score of 60 [parenthetically, this method of subjectively evaluating psychiatric impairment having since been discontinued in 2013 per Diagnostic and Statistical Manual of Mental Disorders, Ed. 5th (DSM-V)].  This scoring of the Veteran's functioning the VA examiner indicated was intended to be consistent with mild to moderate social and occupational impairment and/or mild to moderate psychiatric symptoms.  Overall the Veteran was found to have had occupational and social impairment resulting in deficiencies in areas of thinking, work and mood (not affecting judgment and family relationships).  

A February 2010 letter from a VA Vet Center counselor (included in the Social Security Administration disability benefit records) stated that the interaction between the Veteran's PTSD and several of his physical medical conditions significantly exacerbated psychiatric symptoms.  The Veteran reported that he became very anxious when he left the house and that his daughter did shopping for him.  He had intrusive combat related memories that impacted him randomly.             He reported having chronic sleep deprivation, avoidance, exaggerated startle reflex, and irritability.  He had previously a long-term relationship with a woman but the person apparently broke it off because of emotional coldness, numbness, nightmares and inability to  express oneself emotionally.  The Veteran had intermittent suicidal ideation related to feelings of hopelessness and helplessness.  He had considered  self-harming plans in the past but never acted or tried to acquire the means.  He was depressed and had not worked for two years.  According to the counselor,                     the Veteran had significant impairment in the areas of social, emotional and vocational functioning.  He was able to manage such activities of daily living as shopping and driving only with difficulty.  According to the counselor, while his vision problems undoubtedly contributed significantly to inability to work,                his PTSD symptoms would continue to argue against his ability to gain or maintain employment even if his vision were to be better corrected.  Concurrent with his PTSD, the Veteran had a significant depressive disorder.  

In a March 2010 statement accompanying his VA Form 9 (Substantive Appeal to the Board) the Veteran indicated that he had anxiety when he left his home to do shopping or other household functions.  He had others perform these tasks for him or at least take him where needed.  He was forced to give up his small janitorial business due to his lack of applying himself.  He had lost the ability to communicate effectively with his customer base.  He stated he had become delusional and lost his concentration towards job duties.  The Veteran stated he had moved to be closer to his daughter who offered to give him help with personal needs, and she had assisted him even though according to the Veteran there were times when he could not remember her name.  There were continuous combat-related memories which impacted him randomly.  Loud noises usually took him right back to the time period of incidents from service.  He also had chronic sleep deprivation, avoidance, exaggerated startled reflex and irritability.  He had a hard time with long-term relationships because of his coldness, numbness, nightmares and sleep movement disorder and inability to express himself to others emotionally.  He further reported having intermittent suicidal ideation related to feelings of hopelessness and helplessness.  He had in the past contemplated multiple ways to end his life but never acted upon the ideas.  He stated he had been unable to work due to mental and medical conditions, and was mostly depressed. 

VA Medical Center (VAMC) outpatient psychiatry records from July 2010 indicate depressed mood, decreased energy for past week or so, sleep relatively good, continued social avoidance and irritability, and unable to go to the store.  The Veteran was found to have history of PTSD, and worsening depressive symptoms for the past year or so after death of his wife.  There was concern by treatment providers of contemplated suicide, however, the Veteran had significant social support from his daughter, no history of suicide attempts, and relatively good insight into his illness and was engaged in treatment.  The assessment was PTSD; and major depressive disorder, severe.  There was issued from the same VA psychiatrist, Dr. K.D.N. later that month a letter, stating that the Veteran suffered from depressive symptoms including hopelessness, decreased energy, motivation, and concentration.  According to the psychiatrist, he continued to have significant PTSD symptoms with intrusive thoughts, nightmares and hypervigilance.  Due to significant impairment in all areas of functioning, it was concluded that the Veteran would have significant difficulty gaining or maintaining employment.  

In January 2013 correspondence, the VA psychiatrist indicated that the Veteran suffered from severe anxiety with difficulties in groups, irritability, significant sleep disturbances with nightmares, depressed mood and avoidance.  Due to his anxiety, and having since remarried he had become increasingly dependent on his spouse  when he needed to leave home.  Although the Veteran was engaged in treatment and adherent to recommendations he continued to have symptoms.  Due to the severity of his symptoms as well as side effects of the medications, the Veteran had significant functional impairment and would have difficulty gaining and maintaining employment.  

Further shown, in VAMC records, February 2013 psychiatric evaluation found the Veteran was taking medication as prescribed with some benefit.  He continued to have difficulties in crowds, generally did not go places without his wife due to anxiety.  He had mood swings.  Sleep was ok with medication.  He denied significant depressive episodes.  He appeared well-groomed, looked the stated age, had no psychomotor abnormalities, had regular speech, had thought process linear and goal directed, had no psychosis or lethality, and had mood alright with restricted affect.  Cognition was intact, insight and judgment appropriate.                  On suicide risk assessment he was determined to be at low risk.  Then, when seen August 2013, he reported doing well overall, mood stable without depressive episodes.  Sleep remained an issue.  Otherwise he was doing well and denied new concerns.  He was planning to downsize home accomodations and move soon.  Mood was pretty good with euthymic affect.  Speech was regular with linear thought process, cognition was intact, and insight and judgment were appropriate.  

Seen in December 2013, the Veteran endorsed good appetite, energy and adequate motivation.  He denied depressive episodes and got out of the house regulation.           He denied hopelessness or any suicidality.  He did avoid large crowds.  He had moved into a smaller home and was enjoying it.  He denied any psychosis or new concerns.  Mental status exam did not show abnormalities, and mood was also euthymic.  When seen in April 2014, he described taking medication prescribed with continued benefit, being particularly helpful for irritability.  He continued to prefer to stay home, however did go dancing weekly with his wife.  When going out he generally stayed in the car.  He reported feeling more anxious for a couple days after an anxious situation (described as going out in public like stores or the movies).  Sleep was ok.  Energy and motivation were fair.  He enjoyed watching movies at home and was active with military groups on social media sites.  He was also enjoying his new home.  He was planning several trips this year for family occasions.  He denied any hopelessness, suicidal or homicidal ideation, or psychosis.  Mental status exam did not find abnormalities.  

The Veteran underwent re-examination June 2014 by a VA psychologist.                 The estimate of impairment was of having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Regarding relevant social history, the Veteran was remarried, described their relationship as being "wonderful."  He had a poor tolerance for changes to routine, with unexpected events intruding on daily tasks.  He spend most of his time at home.  He passed the time watching TV and could not offer any other active hobbies.  They went out occasionally.  However, he struggled to manage his anxiety in public, and at times had been irritable.  They did have good relationships with their children and regularly visited with the ones that lived in the area.  He kept in regular contact with his two daughters that lived out of state through online video chats.  Last work was in 2008.  All mental health treatment was through VA providers.  Medication was helpful.  There was continued reactivity to thoughts and reminders of Vietnam.           He remained hypervigilant, reclusive.  He had a video surveillance system put in his home.  Sleep aids were helpful but he complained of sedation in the morning.                 He felt his temper was well controlled partly through his avoidance strategies.  Mood was described as primarily "melancholy" and he had trouble feeling pleasure, happiness.  He denied frank suicidal ideation.  He was a non-drinker for 20+ years.  The VA examiner indicated symptoms present for VA rating purposes as being depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting.  Another symptom was irritability without aggressiveness.               The Veteran was competent for financial purposes.  

Analysis 

Having reviewed the Veteran's service-connected psychiatric disability picture from the overall evidence of record, mindful of legal criteria and requirements, the Board finds that the existing 50 percent rating is warranted as continued.  The claim for an increase is being denied.  

The Board recognizes that the symptoms reflected in the evidence have had considerable duration and impact, and treatment provider observations and clinical conclusions bear this out.  While there were times when symptomatology appeared somewhat worse, however, it is also rating principle that the best approximation of proper rating will be assigned.  See again, 38 C.F.R. § 4.7.  Applying the rating criteria, the Veteran does not clearly have any one articulated symptom for                     70 percent rating under Diagnostic Code 9411, and further, it is difficult to ascertain impairment by similar symptoms in that percent category.  See Mauerhan, supra.                      

There is no question the Veteran's working capacity is impaired given service-connected psychiatric disability, much of the basis for the Board's prior decision to grant a total disability rating through TDIU (by February 2014 decision), and there is clear independently ratable symptomatology for purpose of the instant claim.  Still however, the Veteran's retained functional capacity demonstrated in activities of daily life, social relationships and other areas, and further shown and fortunate  as well some long-term alleviation of symptomatology taken into account.                       

The June 2014 examination, and VAMC treatment history since 2013 reflects mood stable and at times euthymic, the Veteran had remarried, there were positive developments in several life circumstances, and quality relationships maintained with spouse and family members.  Repeatedly on outpatient evaluation there was mental status exam at or near normal.  There were significant benefits having taken prescribed medications.  There was social anxiety but the Veteran still periodically went out places.  Repeatedly found was that speech, thought process, judgment and insight were all normal.  Signs of a psychosis were always ruled out.  The Veteran was always well-groomed and well-oriented.  Energy and motivation were generally good.  Sleep problems were better with medication.  He did certainly retain symptoms that were characteristic of his PTSD, for instance social avoidance and at times irritability.  However, for over a two-year period (and presumably without alteration since demonstrated) the condition was stable without deficiencies in most areas.  The June 2014 VA examiner in fact noted "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks" which literally equates to 30 percent --           a conclusory estimation of disability is not definitive, per 38 C.F.R. § 4.126(a),            but in this situation it is fully consistent with the fact that actual symptoms themselves do not show impairment beyond the 50 percent level.  

Notably, a February 2010 Vet Center letter and Veteran's earlier lay witness statements suggested symptoms were somewhat worse.  This must be reconciled with the record as a whole, however, and less disconcerting findings consistently from VA medical records and 2014 examination based on objective examination (from the same psychiatrist repeatedly), covering a greater portion timeframe and longitudinal case study, and themselves appropriately considering the Veteran's reported history at the time.  

Further observed is that absent were symptoms corresponding to 70 percent under Diagnostic Code 9411: suicidal ideation; obsessive rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  The Veteran         at one point was considered to have passive suicidal ideation (without intent), but the general consensus of the evidence including both VA examination and outpatient treatment is that this did not exist.  The Veteran had difficulty impacting work capacity, but not indication that difficulty in adapating to stressful circumstances reaches the severity contemplated by a 70 percent rating rather than more moderate impairment, given his current treatment regimen.  He further had some mood disturbance, but nothing approaching near-continuous panic or depression affecting independent functioning.

In addition to the VA rating schedule, the Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence does not show such an exceptional disability picture.  Comparison between the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.  The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, nor have alleged that the rating criteria are inadequate.  Nor for that matter has it been alleged that the combined effect of multiple conditions creates an exceptional disability picture as to warrant further inquiry into that matter.  See generally, Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In summary, the requirements for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.         


For these reasons, the claim for rating higher than 50 percent for PTSD is being denied.  The preponderance of the evidence does not warrant any higher evaluation, under these circumstances VA's benefit-of-the-doubt doctrine not being applicable.  See 38 C.F.R. § 4.3.  


ORDER

A higher rating than 50 percent for PTSD is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


